DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.
 Response to Amendment
Applicant’s amendment filed 18 May 2022 amends claims 1, 7, and 14. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “As explained in Applicant’s specification, recording lineage data using hooks can allow the user of a system to ‘quickly ascertain what processes and analyses the data they have transmitted to the system underwent over its lifetime. Providing reverse traceability as to how (what steps, what processes) and who (what user or system) were involved in getting a certain dataset to its current state can explain the different processes involved in the data flow and their dependencies.’…Thus, in addition to creating ephemeral (i.e., temporary computing structure) computing nodes, the system can provide an infrastructure that allows the data being processed by the user to be traceable and allow the user to understand the evolution of the data as it is being processed. In light of the above noted deficiencies of the combination of Madhok and Horstmann, appropriate withdrawal of the rejection is respectfully requested.” This argument has been fully considered and is persuasive. The previous rejections have been withdrawn.
	Allowable Subject Matter
Claims 1-4, 7-10, 13-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
This communication warrants No Examiner's Reason for Allowance, applicant's reply 5/18/2022) makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, Applicant’s arguments filed on 18 May 2022, with respect to the amended claim language, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437